



Exhibit 10.5
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Omnibus Incentive Plan, As Amended and Restated (the “Plan”) will have the
same defined meanings in this Stock Option Agreement (the “Agreement”).
I.
NOTICE OF STOCK OPTION GRANT

Name:
Optionee ID:
The undersigned Optionee has been granted Options to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
Date of Grant                _________________________________
Exercise Price per Share            $_________________________________
Total Number of Shares Granted        _________________________________
Type of Option                Nonstatutory Stock Option
Expiration Date                Tenth anniversary of Date of Grant
Vesting Schedule:    
II.
AGREEMENT

1.Grant of Option. The Company hereby grants to the Optionee named in this Grant
Notice (the “Optionee”), an option (the “Option” or the “Options” as the case
may be) to purchase the number of shares of Common Stock (the “Shares”) set
forth in the Grant Notice, at the exercise price per Share set forth in the
Grant Notice (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference.
2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, Options awarded to the Optionee shall not vest until the
Optionee continues to be actively employed with the Company or an Eligible
Subsidiary for the periods required to satisfy the time-based vesting criteria
(“Time-Based Vesting Criteria”) applicable to such Options. The Time-Based
Vesting Criteria applicable to an Option are referred to as “Vesting
Conditions,” and the earliest date upon which all Vesting Conditions are
satisfied is referred to as the “Vesting Date.” The Vesting Conditions for an
Option received by the Optionee are established by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors (or by one or more members
of Company management, if such power has been delegated in accordance with the
Plan and applicable law) and reflected in the account maintained for the
Optionee by an external third party administrator of the Options. Further,
during any approved leave of absence (and without limiting the application of
any other rules governing leaves of absence that the Committee may approve from
time to time pursuant to the Plan), to the extent permitted by applicable law,
the Committee shall have discretion to provide that the vesting of the Options
shall be frozen as of the first day of the leave (or as of any subsequent day
during such leave, as applicable) and shall not resume until and unless the
Optionee returns to active employment prior to the Expiration Date of the
Options.
(b)    Fractional Shares. The Company will not issue fractional Shares upon the
exercise of an Option. Any fractional Share will be rounded up and issued to the
Optionee in a whole Share; provided that to the extent rounding a fractional
Share up would result in the imposition of either (i) individual tax and penalty
interest charges imposed under Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), or (ii) adverse tax consequences if the Optionee is located
outside of the United States, the fractional Share will be rounded down without
the payment of any consideration in respect of such fractional Share.
3.Exercise of Option.





--------------------------------------------------------------------------------





(a)Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Grant Notice and with the
applicable provisions of the Plan and this Agreement.
(b)Method and Time of Exercise. This Option shall be exercisable by any method
permitted by the Plan and this Agreement that is made available from time to
time by the external third party administrator of the Options. An exercise may
be made with respect to whole Shares only, and not for a fraction of a Share.
Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Committee may require the Optionee
to take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.
(c)Acknowledgment of Potential Securities Law Restrictions.. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Options are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
(d)    Automatic Exercise Upon Expiration Date. Notwithstanding any other
provision of this Agreement (other than this Section), on the last trading day
on which all or a portion of the outstanding Option may be exercised, if as of
the close of trading on such day the then Fair Market Value of a Share exceeds
the per share Exercise Price of the Option by at least $.01 (such expiring
portion of the Option that is so in-the-money, an “Auto-Exercise Eligible
Option”),the Optionee will be deemed to have automatically exercised such
Auto-Exercise Eligible Option (to the extent it has not previously been
exercised, forfeited or terminated) as of the close of trading in accordance
with the provisions of this Section. In the event of an automatic exercise
pursuant to this Section, the Company will reduce the number of Shares issued to
the Optionee upon such automatic exercise of the Auto-Exercise Eligible Option
in an amount necessary to satisfy (1) the Optionee’s Exercise Price obligation
for the Auto-Exercise Eligible Option, and (2) the minimum amount (or such other
rate that will not cause adverse accounting consequences for the Company) of tax
required to be withheld arising upon the automatic exercise in accordance with
the procedures of Section 6(f) of the Plan (unless the Committee deems that a
different method of satisfying the tax withholding obligations is practicable
and advisable), in each case based on the Fair Market Value of the Shares as of
the close of trading on the date of exercise. The Optionee may notify the Plan
record-keeper in writing in advance that the Optionee does not wish for the
Auto-Exercise Eligible Option to be exercised. This Section shall not apply to
the Option to the extent that this Section causes the Option to fail to qualify
for favorable tax treatment under applicable law. In its discretion, the Company
may determine to cease automatically exercising Options at any time.
4.Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a)cash, delivered to the external third party administrator of the Options in
any methodology permitted by such third party administrator;
(b)payment under a cashless exercise program approved by the Company or through
a broker-dealer sale and remittance procedure pursuant to which the Optionee (i)
shall provide written instructions to a licensed broker acceptable to the
Company and acting as agent for the Optionee to effect the immediate sale of
some or all of the purchased Shares and to remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or
(c)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Options.
5.Termination of Employment.
(a)    General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, unless contrary
to applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the Option, all unvested Options shall
be





--------------------------------------------------------------------------------





automatically forfeited by the Optionee as of the date of termination and the
Optionee’s right to receive options under the Plan shall also terminate as of
the date of termination. The Committee shall have discretion to determine
whether the Optionee has ceased to be actively employed by (or, if the Optionee
is a consultant or director, has ceased actively providing services to) the
Company or Eligible Subsidiary, and the effective date on which such active
employment (or active service-providing relationship) terminated. The Optionee’s
active employer-employee or other active service-providing relationship will not
be extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law) and in the event of the
Optionee’s termination of employment (whether or not in breach of applicable
labor laws), the Optionee’s right to exercise any Option after termination of
employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under applicable law. Unless the Committee provides otherwise (1) termination of
the Optionee’s employment will include instances in which the Optionee is
terminated and immediately rehired as an independent contractor, and (2) the
spin‑off, sale, or disposition of the Optionee’s employer from the Company or an
Eligible Subsidiary (whether by transfer of shares, assets or otherwise) such
that the Optionee’s employer no longer constitutes an Eligible Subsidiary will
constitute a termination of employment or service.
(b)    General Post-Termination Exercise Period. In the event the Optionee’s
employment (or other active service-providing relationship, as applicable) with
the Company or an Eligible Subsidiary terminates for any reason (other than
death, Disability, Early Retirement, Normal Retirement or Gross Misconduct),
whether or not in breach of applicable labor laws, the Optionee shall have a
period of 90 days, commencing with the date the Optionee is no longer actively
employed (or is no longer actively providing services, as applicable), to
exercise the vested portion of any outstanding Options, subject to the
Expiration Date of the Option. However, if the exercise of an Option following
the Optionee’s termination of employment (to the extent such post-termination
exercise is permitted under Section 11(a) of the Plan) is not covered by an
effective registration statement on file with the U.S. Securities and Exchange
Commission, then the Option will terminate upon the later of (i) thirty (30)
days after such exercise becomes covered by an effective registration statement,
(ii) in the event that a sale of Shares would subject the Optionee to liability
under Section 16(b) of the Exchange Act, thirty (30) days after the last date on
which such sale would result in liability, or (iii) the end of the original
post-termination exercise period, but in no event may the Option be exercised
after the Expiration Date of the Option.
(c)    Death. Upon the Optionee’s death prior to termination of employment (or
other active service-providing relationship, as applicable), unless contrary to
applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the Option, all unexpired Options shall
become fully exercisable and may be exercised for a period of twelve (12) months
thereafter (subject to the Expiration Date of the Option) by the personal
representative of the Optionee’s estate or any other person to whom the Option
is transferred under a will or under the applicable laws of descent and
distribution.
(d)    Disability. In the event the Optionee’s employment (or other active
service-providing relationship) with the Company or an Eligible Subsidiary
terminates by reason of the Optionee’s Disability, unless contrary to applicable
law and unless otherwise provided by the Administrator either initially or
subsequent to the grant of the Option, all unvested Options shall be
automatically forfeited by the Optionee as of the date of termination and the
Optionee shall have until the first anniversary of the Optionee’s termination of
employment for Disability (subject to the Expiration Date of the Option) to
exercise the vested portion of any outstanding Options.
(e)    Early Retirement. In the event the Optionee’s employment (or other active
service-providing relationship) with the Company or an Eligible Subsidiary
terminates by reason of the Optionee’s Early Retirement, and the Date of Grant
of the Option precedes the Optionee’s Early Retirement date by at least six (6)
months, with respect to each Tranche that is unvested as of the Early Retirement
date (a “Tranche” consists of all portions of the Option as to which the
Time-Based Vesting Criteria are scheduled to be satisfied on the same date), a
pro-rata portion of such Tranche (i.e. based on the ratio of (x) the number of
full or partial months worked by the Optionee from the Date of Grant to the
Early Retirement date to (y) the total number of months in the original
time-based vesting schedule of the Tranche) will continue to vest and such
Options together with any Options that are vested as of the Optionee’s Early
Retirement date shall remain outstanding and (once vested) may be exercised
until the fifth anniversary of the Early Retirement date (or if earlier, the
Expiration Date of the Option). If the Date of Grant of the Option does not
precede the Optionee’s Early Retirement date by at least six (6) months, the
post-termination exercise period with respect to such Option shall be governed
by the other provisions of this Section 5, as applicable.
(f)    Normal Retirement. In the event the Optionee’s employment (or other
active service-providing relationship) with the Company or an Eligible
Subsidiary terminates by reason of the Optionee’s Normal Retirement, and the
Date of Grant of the Option precedes the Optionee’s Normal Retirement date by at
least six (6) months, the Optionee’s unvested Options will continue to vest and
such Options together with any Options that are vested as of the Optionee’s
Normal Retirement date shall remain outstanding and (once vested) may be
exercised until the fifth anniversary of the Normal





--------------------------------------------------------------------------------





Retirement date (or if earlier, the Expiration Date of the Option). If the Date
of Grant of the Option does not precede the Optionee’s Normal Retirement date by
at least six (6) months, the post-termination exercise period with respect to
such Option shall be governed by the other provisions of this Section 5, as
applicable.
(g)    Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct as determined by the
Administrator, the Administrator in its sole discretion may provide that all, or
any portion specified by the Administrator, of the Optionee’s unexercised
Options shall terminate and be forfeited immediately without consideration. The
Optionee acknowledges and agrees that the Optionee’s termination of employment
shall also be deemed to be a termination of employment by reason of the
Optionee’s Gross Misconduct if, after the Optionee’s employment has terminated,
facts and circumstances are discovered or confirmed by the Company that would
have justified a termination for Gross Misconduct.
(h)    Violation of Post Termination Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s employment or service-providing
relationship, as applicable, with the Company or an Eligible Subsidiary, such
Options shall nevertheless expire as of the date the Optionee violates any
covenant not to compete or other post termination covenant that exists between
the Optionee on the one hand and the Company or any Subsidiary of the Company,
on the other hand.
(i)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.
6.Non-Transferability of Option; Term of Option.
(a)Unless the Committee determines otherwise in advance in writing, the Option
may not be transferred in any manner otherwise than by will or by the applicable
laws of descent or distribution and may be exercised during the lifetime of the
Optionee only by the Optionee and/or by his or her duly appointed guardian. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs and permitted successors and assigns of the Optionee.
(b)Notwithstanding any other term in this Agreement, the Option may be exercised
only prior to the Expiration Date set out in the Grant Notice, and may be
exercised during such term only in accordance with the Plan and the terms of
this Agreement.
7.Amendment of Option or Plan.
(a)The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof. The Optionee expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. The Board may
amend, modify or terminate the Plan or any Option in any respect at any time;
provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Optionee’s rights hereunder can be made only
in an express written contract signed by the Company and the Optionee.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and the Optionee’s rights
under outstanding Options as it deems necessary or advisable, in its sole
discretion and without the consent of the Optionee, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this award of Options.
(b)    The Optionee acknowledges and agrees that if the Optionee changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion (1) reduce or eliminate the Optionee’s unvested
Options, and/or (2) extend any vesting schedule to one or more dates that occur
on or before the Expiration Date.
8.Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related-items (“Tax Related-Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related-Items
associated with the Option is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company and that the Company and the
Employer (i) make no representations or undertakings





--------------------------------------------------------------------------------





regarding the treatment of any Tax Related-Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax Related-Items. Further, if Optionee
is subject to tax in more than one jurisdiction, the Optionee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax Related-Items in more than one
jurisdiction.
The Optionee shall, no later than the date as of which the value of an Option
first becomes includible in the gross income of the Optionee for purposes of Tax
Related-Items, pay to the Company and/or the Employer, or make arrangements
satisfactory to the Administrator (in its sole discretion) regarding payment of,
all Tax Related-Items required by applicable law to be withheld by the Company
and/or the Employer with respect to the Option.  The obligations of the Company
under the Plan shall be conditional on the making of such payments or
arrangements, and the Company and/or the Employer shall, to the extent permitted
by applicable law, have the right to deduct any such Tax Related-Items from any
payment of any kind otherwise due to the Optionee.  The Company shall have the
right to require the Optionee to remit to the Company an amount in cash
sufficient to satisfy any applicable withholding requirements related thereto. 
With the approval of the Administrator, the Optionee may satisfy the foregoing
requirement by either (i) electing to have the Company withhold from delivery of
Shares or (ii) delivering already owned unrestricted Shares, in each case,
having a value equal to the minimum amount of tax required to be withheld (or
such other rate that will not cause adverse accounting consequences for the
Company).  Any such Shares shall be valued at their Fair Market Value on the
date as of which the amount of Tax Related-Items to be withheld is determined. 
Such an election may be made with respect to all or any portion of the Shares to
be delivered pursuant to the Option.  The Company may also use any other method
or combination of methods of obtaining the necessary payment or proceeds, as
permitted by applicable law, to satisfy its withholding obligation with respect
to any Option.
Depending on the withholding method, the Company may withhold or account for Tax
Related-Items by considering maximum applicable rates to the extent permitted by
the Plan, in which case the Optionee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent. If the
obligation for Tax Related-Items is satisfied by withholding in Shares, for tax
purposes, the Optionee shall be deemed to have been issued the full member of
Shares issued upon exercise of the Options notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax Related-Items.
(b)    Code Section 409A. Payments made pursuant to the Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or the Agreement to ensure that all
Options granted to the Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If the Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Optionee by Section
409A, and the Optionee shall have no recourse against the Company or any of its
Eligible Subsidiaries for payment of any such tax, penalty or interest imposed
by Section 409A.
9.Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
10.No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Optionee and this Agreement
shall not confer upon the Optionee any right to continuation of employment with
the Company or any of its Eligible Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or any of its Eligible Subsidiaries
right to terminate the Optionee’s employment at any time, with or without cause
(subject to any employment agreement the Optionee may otherwise have with the
Company or an Eligible Subsidiary thereof and/or applicable law).
11.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether optionees are similarly
situated.





--------------------------------------------------------------------------------





12.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the Option for construction
and interpretation.
13.Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt, the Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. The Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If the Optionee executes this Agreement multiple times (for example, if
the Optionee first executes this Agreement in electronic form and subsequently
executes this Agreement in paper form), the Optionee acknowledges and agrees
that (i) no matter how many versions of this Agreement are executed and in
whatever medium, this Agreement only evidences a single grant of Options
relating to the number of Shares set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, this Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
14. Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Optionee’s Options and participation in the Plan.
The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, and job title, any shares of
Common Stock or directorships held in the Company, and details of the Option or
any other option or other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for
the purpose of implementing, administering and managing the Plan.
The Optionee understands that Data may be transferred to Fidelity Stock Plan
Services, or any other stock plan service provider as may be selected by the
Company in the future, that is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that
recipients of the Data may be located in the Optionee’s country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names of any potential
recipients of the Data by contacting the Optionee's local human resources
representative. The Optionee authorizes the Company, the Employer and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s Options and
participation in the Plan. The Optionee understands that he or she may, at any
time, request access to Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.





--------------------------------------------------------------------------------





Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Optionee does not consent, or if the
Optionee later seeks to revoke the consent, his or her employment or service
relationship with the Employer will not be affected; the only consequence of
refusing or withdrawing the Optionee's consent is that the Company would not be
able to grant the Options or other equity awards to the Optionee or to
administer or maintain such awards. Therefore, the Optionee understands that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. In addition, the Optionee understands that the Company
and its Subsidiaries have separately implemented procedures for the handling of
Data which the Company believes permits the Company to use the Data in the
manner set forth above notwithstanding the Optionee’s withdrawal of such
consent. For more information on the consequences of refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.    
15.Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR ADJUDICATION
BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE OPTION OR
HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.
16.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
17.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to this Option,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or any Option must be commenced by Optionee within twelve (12) months of the
earliest date on which Optionee’s claim first arises, or Optionee’s cause of
action accrues, or such claim will be deemed waived by Optionee.
18.Nature of Option. In accepting the Option, Optionee acknowledges and agrees
that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
benefits in lieu of options or other equity awards, even if options have been
granted repeatedly in the past;
(c)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(d)    the Optionee’s participation in the Plan is voluntary;
(e)    the Option, and the income and value of same, is an extraordinary item
that (i) does not constitute compensation of any kind for services of any kind
rendered to the Company or any Subsidiary, and (ii) is outside the scope of the
Optionee’s employment or service contract, if any;
(f)    the Option, and the income and value of same, is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;
(g)    the Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace or supplement any pension rights or
compensation
(h)    unless otherwise agreed with the Company, the Option, and the income and
value of same, are not granted as consideration for, or in connection with, any
service the Optionee may provide as a director of any Subsidiary;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    if the Shares do not increase in value, the Option will have no value;





--------------------------------------------------------------------------------





(k)    if the Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(l)    in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of the Optionee’s employment or continuous service
with the Company or any Subsidiary (for any reason whatsoever, whether or not
later found to be invalid or in breach of applicable labor laws of the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and in consideration of the grant of the Options,
the Optionee agrees not to institute any claim against the Company or any
Subsidiary; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing/electronically
accepting this Agreement, Optionee shall be deemed irrevocably to have waived
Optionee’s entitlement to pursue or seek remedy for any such claim; and
(m)    neither the Company, the Employer nor any other Eligible Subsidiary shall
be liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the U.S. Dollar that may affect the value of the Option or of any
amounts due to the Optionee pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.
19.Language. If the Optionee has received this Agreement, the Plan or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control, unless otherwise prescribed by applicable law.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Waiver. The Optionee acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other participant.
22.    Insider Trading/Market Abuse Laws. The Optionee acknowledges that,
depending on the Optionee’s country, the Optionee may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or exercise Options under the Plan during such
times as the Optionee is considered to have “inside information” regarding the
Company (as defined by the laws in the Optionee's country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable insider trading policy of
the Company. The Optionee acknowledges that it is his or her responsibility to
comply with any applicable restrictions, and Optionee should consult with his or
her own personal legal and financial advisors on this matter.
23.    Legal and Tax Compliance; Cooperation. If the Optionee resides or is
employed outside of the United States, the Optionee agrees, as a condition of
the grant of the Options, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the
Options) if required by and in accordance with local foreign exchange rules and
regulations in the Optionee's country of residence (and country of employment,
if different). In addition, the Optionee also agrees to take any and all
actions, and consent to any and all actions taken by the Company and its
Eligible Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the Optionee's
country of residence (and country of employment, if different). Finally, the
Optionee agrees to take any and all actions as may be required to comply with
the Optionee's personal legal and tax obligations under local laws, rules and
regulations in the Optionee's country of residence (and country of employment,
if different).
24.    Private Offering. The grant of the Options is not intended to be a public
offering of securities in the Optionee's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the Options (unless otherwise required under local law).
No employee of the Company is permitted to advise the Optionee on whether the
Optionee should purchase Shares under the Plan or provide the Optionee with any
legal, tax or financial advice with respect to the grant of the Options.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to the Options, the Optionee should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Optionee should carefully review
all of the materials related to the Options and the Plan, and the Optionee
should consult with the Optionee's personal legal, tax and financial advisors
for professional advice in relation to the Optionee's personal circumstances.





--------------------------------------------------------------------------------





25.    Foreign Asset/Account Reporting and Exchange Controls. The Optionee's
country may have certain exchange control and/or foreign asset/account reporting
requirements which may affect the Optionee's ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares or sale proceeds resulting from the sale of Shares)
in a brokerage or bank account outside the Optionee's country. The Optionee may
be required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Optionee may be required to repatriate
sale proceeds or other funds received as a result of the Optionee’s
participation in the Plan to the Optionee’s country through a designated bank or
broker within a certain time after receipt. The Optionee acknowledges that it is
his or her responsibility to comply with any applicable regulations, and that
the Optionee should speak to his or her personal advisor on this matter.
26.    Addendum A. Notwithstanding any provisions of this Agreement, the Option
and any Shares acquired under the Plan shall be subject to any special terms and
conditions for the Optionee’s country of employment and country of residence, if
different, as set forth in Addendum A. Moreover, if the Optionee relocates to
one of the countries included in Addendum A, the special terms and conditions
for such country will apply to the Optionee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons and provided the imposition of the
term or condition will not result in any adverse accounting expense with respect
to the Option (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Optionee’s transfer). Addendum
A constitutes part of the Agreement.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons and
provided the imposition of the term or condition will not result in adverse
accounting expense to the Company, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
28.    Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy in the form approved by
the Committee from time to time (including any successor thereto) (the “Policy”)
and to the terms required by applicable law; and the terms of the Policy and
such applicable law are incorporated by reference herein and made a part hereof.
For purposes of the foregoing, the Optionee expressly and explicitly authorize
the Company to issue instructions, on the Optionee's behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold the
Optionee's Shares and other amounts acquired pursuant to the Optionee's Options,
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company upon the Company's enforcement of the Policy. To the extent that the
Agreement and the Policy conflict, the terms of the Policy shall prevail.
29.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Optionee regarding
certain events relating to awards that the Optionee may have received or may in
the future receive under the Plan, such as notices reminding the Optionee of the
vesting or expiration date of certain awards. The Optionee acknowledges and
agrees that (1) the Company has no obligation (whether pursuant to this
Agreement or otherwise) to provide any such notices; (2) to the extent the
Company does provide any such notices to the Optionee the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its Subsidiaries and the third party stock plan administrator
have no liability for, and the Optionee has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its Subsidiaries or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Optionee as a result of the
Company’s failure to provide any such notices or the Optionee’s failure to
receive any such notices. The Optionee further agrees to notify the Company upon
any change in his or her residence address.
30.    Limitations on Liability. Notwithstanding any other provisions of the
Plan or this Agreement, no individual acting as a director, employee, or agent
of the Company or any of its Subsidiaries will be liable to the Optionee or the
Optionee’s spouse, beneficiary, or any other person or entity for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable because of any contract or other instrument he
or she executes in such other capacity. No member of the Board or of the
Committee will be liable for any action or determination (including, but limited
to, any decision not to act) made in good faith with respect to the Plan or any
Option.
31.    Consent and Agreement With Respect to Plan. The Optionee (1) acknowledges
that the Plan and the prospectus relating thereto are available to the Optionee
on the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts this Option subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2007 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the





--------------------------------------------------------------------------------





date of this Agreement), and consents and agrees that all options and restricted
stock units, if any, held by the Optionee that were previously granted under the
Plan as it has existed from time to time are now governed by the Plan as in
effect on the date of this Agreement (except to the extent the Committee has
expressly provided that a particular Plan amendment does not apply
retroactively); and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.






[If the Agreement is signed in paper form, complete and execute the following:]
OPTIONEE
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
 
 
 
Residence Address
 
 






--------------------------------------------------------------------------------





ADDENDUM A
This Addendum includes special terms and conditions that govern the Option
granted to the Optionee if the Optionee resides and/or works in one of the
countries listed herein. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Grant Notice, the Agreement or
the Plan.
This Addendum also includes information regarding securities, exchange control,
tax and certain other issues of which the Optionee should be aware with respect
to the Optionee’s participation in the Plan. The information is based on the
securities, exchange control, tax and other laws in effect as of June 2017. Such
laws are often complex and change frequently. As a result, the Company
recommends that the Optionee not rely on the information contained herein as the
only source of information relating to the consequences of the Optionee’s
participation in the Plan because the information may be out of date at the time
the Optionee exercises the Option or sells Shares acquired under the Plan.
In addition, this Addendum is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Accordingly, the Optionee should to seek
appropriate professional advice as to how the relevant laws in the Optionee’s
country apply to the Optionee’s specific situation.
If the Optionee is a citizen or resident (or is considered as such for local tax
purposes) of a country other than the one in which the Optionee is currently
working and/or residing, or if the Optionee transfers employment and/or
residency to another country after the grant of the Option, the information
contained herein may not be applicable to the Optionee in the same manner.
ARGENTINA
Labor Law Acknowledgement
This provision supplements Section 18 of the Agreement:
In accepting the Option, the Optionee acknowledges and agrees that the grant of
the Options is made by the Company (not the Employer) in its sole discretion and
that the value of the Options or any Shares acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, the Optionee
acknowledges and agrees that such benefits shall not accrue more frequently than
on the relevant Exercise Date(s).
Securities Law Notice
The Optionee understands that neither the grant of the Option nor the purchase
of Shares constitute a public offering as defined by the Law N° 17,811, or any
other Argentine law. The offering of the Option is a private placement and the
underlying Shares are not listed on any stock exchange in Argentina. As such,
the offering is not subject to the supervision of any Argentine governmental
authority.
Exchange Control Notice
Depending upon the method of exercise chosen for the Option, the Optionee may be
subject to restrictions with respect to the purchase and/or transfer of U.S.
dollars pursuant to Argentine currency exchange regulations. The Company
reserves the right to restrict the methods of exercise if required under
Argentine laws.
Following the sale of Shares and/or the receipt of dividends, Argentine
residents may be subject to certain restrictions in bringing such funds back
into Argentina. The Argentine bank handling the transaction may request certain
documentation in connection with the request to transfer sale proceeds into
Argentina (e.g., evidence of the sale, proof of the source of the funds used to
purchase such shares, etc.). Argentine residents are solely responsible for
complying with applicable Argentine exchange control rules that may apply in
connection with their participation in the Plan and/or the transfer of cash
proceeds into Argentina. Prior to transferring cash proceeds into Argentina,
Argentine residents should consult with their local bank and/or exchange control
advisor to confirm what will be required by the bank because interactions of the
applicable Central Bank regulations vary by bank and exchange control rules and
regulations are subject to change without notice.
Foreign Asset/Account Reporting Information
If the Optionee holds Shares as of December 31 of any year, the Optionee is
required to report the holding of the Shares on his or her personal tax return
for the relevant year.





--------------------------------------------------------------------------------





AUSTRALIA
Options Conditioned on Satisfaction of Regulatory Obligations
If the Optionee is (a) a director of a Subsidiary incorporated in Australia, or
(b) a person who is a management-level executive of a Subsidiary incorporated in
Australia and who also is a director of a Subsidiary incorporated outside of
Australia, the grant of the Option is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Australia. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
Securities Law Notice
If the Optionee acquires Shares under the Plan and subsequently offer the Shares
for sale to a person or entity resident in Australia, such offer may be subject
to disclosure requirements under Australian law, and the Optionee should obtain
legal advice regarding any applicable disclosure requirements prior to making
any such offer.
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for the Optionee. If there is no
Australian bank involved in the transfer, the Optionee will be responsible for
filing the report.
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (the “Act”) applies (subject to the conditions in that Act).
AUSTRIA
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Austria. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Austria. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Austria.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Austria, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Exchange Control Notice
If the Optionee holds Shares acquired under the Plan outside of Austria, the
Optionee must submit a report to the Austrian National Bank as follows: (i) on a
quarterly basis if the value of the Shares as of any given quarter meets or
exceeds €30,000,000; the deadline for filing the quarterly report is the 15th
day of the month following the end of the respective quarter and (ii) on an
annual basis if the value of the Shares as of December 31 meets or exceeds
€5,000,000; the deadline for filing the annual report is January 31 of the
following year.
When the Optionee sells Shares acquired under the Plan or receives a dividend
payment, the Optionee may be required to comply with certain exchange control
obligations if the cash proceeds are held outside of Austria. If the transaction
volume of all accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).





--------------------------------------------------------------------------------





BELGIUM
Terms and Conditions
Options granted to the Optionee in Belgium shall not be accepted by the Optionee
earlier than the 61st day following the Offer Date. The Offer Date is the date
on which the Company notifies the Optionee of the material terms and conditions
of the Option grant. Any acceptance given by the Optionee before the 61st day
following the grant date shall be null and void.
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Belgium. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Belgium. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Belgium.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Belgium, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The Optionee is required to report any securities (e.g., Shares acquired under
the Plan) or bank accounts (including brokerage accounts) opened and maintained
outside Belgium on his or her annual tax return. The Optionee will also be
required to provide the National Bank of Belgium with details regarding any such
account (including the account number, the name of the bank in which such
account is held and the country in which such account is located). This report,
as well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under Kredietcentrales /
Centrales des crédits caption.
Stock Exchange Tax Information
From January 1, 2017, a stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker. The stock exchange tax will apply when Shares acquired pursuant to the
Option are sold. The Optionee should consult with a personal tax or financial
advisor for additional details on the Optionee’s obligations with respect to the
stock exchange tax.
BRAZIL
Labor Law Policy and Acknowledgment
This provision supplements Section 18 of the Agreement:
By accepting the Option, the Optionee agrees that he or she is (i) making an
investment decision, (ii) that the Option will be exercisable by the Optionee
only if the Vesting Conditions are met and any necessary services are rendered
by the Optionee during the vesting period set forth in the Vesting Schedule, and
(iii) the value of the underlying Shares is not fixed and may increase or
decrease in value over the vesting period without compensation to the Optionee.
Compliance with Law
By accepting the Option, the Optionee acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Option, the receipt of any dividends, and
the sale of Shares acquired under the Plan.
Foreign Asset/Account Reporting Information
If the Optionee is a resident or domiciled in Brazil, the Optionee may be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil. If the aggregate value of such assets and
rights is equal to or greater than US$100,000 but less than US$100,000,000, a
declaration must be submitted annually. If the aggregate value exceeds
US$100,000,000, a declaration must be submitted quarterly.





--------------------------------------------------------------------------------





CANADA
Method of Payment and Tax Obligations
This provision supplements Sections 4 and 8(a) of the Agreement:
Notwithstanding any discretion in the Plan or in this Agreement, without the
Company’s consent, the Optionee is not permitted to pay the Exercise Price by
the method set forth in Section 4(c), nor is the Optionee permitted to pay for
any Tax Related-Items by the delivery of (i) unencumbered Shares, or (ii)
withholding in Shares otherwise issuable to the Optionee upon exercise, as set
forth in Section 8(a).
The following two provisions apply if the Optionee is a resident of Quebec:
Consent to Receive Information in English
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement, au
présent Contrat.
Data Privacy
The provision supplements Section 14 of the Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and its Subsidiaries, and any stock
plan service provider that may be selected by the Company to assist with the
Plan, to disclose and discuss the Plan with their respective advisors. The
Optionee further authorizes the Company and its Subsidiaries to record such
information and to keep such information in his or her employee file.
Securities Law Notice
The Optionee is permitted to sell Shares acquired under the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information
Foreign property, including Options, Shares acquired under the Plan, and other
rights to receive shares of a non-Canadian company held by a Canadian resident
must generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, Options must be reported - generally at a nil cost -
if the C$100,000 cost threshold is exceeded because the Optionee holds other
foreign property. When Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market
value of the Shares at the time of acquisition, but if the Optionee owns other
shares of the Company, this ACB may need to be averaged with the ACB of the
other shares. The Optionee should consult his or her personal legal advisor to
ensure compliance with applicable reporting obligations.
CHILE
Securities Law Notice
The grant of the Options hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.
a)
The starting date of the offer will be the Date of Grant (as defined in the
Agreement), and this offer conforms to General Ruling No. 336 of the Chilean
Superintendence of Securities and Insurance;

b)
The offer deals with securities not registered in the Registry of Securities or
in the Registry of Foreign Securities of the Chilean Superintendence of
Securities and Insurance, and therefore such securities are not subject to its
oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as such securities are not registered with the Chilean
Superintendence of Securities and Insurance; and






--------------------------------------------------------------------------------





d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General N° 336 de la
Superintendencia de Valores y Seguros chilena;

b)
La oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la Superintendencia de Valores y
Seguros chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

c)
Por tratar de valores no inscritos en la Superintendencia de valores y Seguros
Chilena no existe la obligación por parte del emisor de entregar en Chile
información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

Exchange Control Notice
If the Optionee pays the Exercise Price in cash or check and remits funds in
excess of US$10,000 out of Chile, the remittance must be made through the Formal
Exchange Market (“FEM,” i.e., a commercial bank or registered foreign exchange
office). In such case, the Optionee must provide certain information regarding
the transaction (e.g., amount, currency and destination of funds, as well as the
parties involved) to the bank or registered foreign exchange office used in the
remittance on a prescribed form. The bank or registered foreign exchange office
will submit the form to the Central Bank to notify the Central Bank of the
transaction.
If the Optionee exercises the Option using a cashless exercise method
implemented by the Company in connection with the Plan, and the aggregate
Exercise Price exceeds US$10,000, the Optionee must sign Annex 1 of the Manual
of Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank within the first ten (10) days of the month following the Exercise
Date.
The Optionee is not required to repatriate proceeds obtained from the sale of
Shares or from dividends to Chile; however, if the Optionee decides to
repatriate proceeds from the sale of Shares and/or dividends and the amount of
the proceeds to be repatriated exceeds U.S. $10,000, the Optionee acknowledges
that he or she must effect such repatriation through the Formal Exchange Market.
However, if the Optionee does not repatriate the funds and uses such funds for
the payment of other obligations contemplated under a different Chapter of the
Foreign Exchange Regulations, the Optionee must sign Annex 1 of the Manual of
Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank of Chile within the first ten (10) days of the month immediately
following the transaction.
If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the value of the Shares acquired under the Plan), the
Optionee must report the status of such investments annually to the Central
Bank, using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.
Please note that exchange control regulations in Chile are subject to change.
The Optionee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Optionee may have prior to the exercise of
the Option.
Foreign Asset/Account Reporting Information
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding (i) the results of investments held abroad; and
(ii) the taxes paid abroad which the taxpayers will use as credit against
Chilean income tax. To comply with these annual reporting obligations the
Optionee must submit a sworn statements setting forth the required information
before March 21 of each year. The forms to be use to submit the sworn statement
are Tax Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid
Abroad” and Tax Form 1851 “Annual Sworn Statement Regarding Investments Held
Abroad.” If the Optionee is not a Chilean citizen and has been a resident in
Chile for less than 3 years, the Optionee will be exempt from the requirements
to file Tax Form 1853. These statements must be submitted electronically through
the CIRS website at www.sii.cl.





--------------------------------------------------------------------------------





CHINA
Exchange Control Restrictions Applicable to Optionees who are PRC Nationals
The Optionee understands that, except as otherwise provided herein, his or her
Options can be exercised only by means of the cashless sell-all method, under
which all Shares underlying the Options are immediately sold upon exercise.
In addition, the Optionee understands and agrees that, pursuant to local
exchange control requirements, the Optionee is required to repatriate the cash
proceeds from the cashless sell-all method of exercise of the Options, (i.e.,
the sale proceeds less the Exercise Price and any administrative fees). The
Optionee agrees that the Company is authorized to instruct its designated broker
to assist with the immediate sale of such Shares (on the Optionee’s behalf
pursuant to this authorization), and the Optionee expressly authorizes such
broker to complete the sale of such Shares. The Optionee acknowledges that the
Company’s broker is under no obligation to arrange for the sale of Shares at any
particular price. The Company reserves the right to provide additional methods
of exercise depending on the development of local law.
In addition, the Optionee understands and agrees that the cash proceeds from the
exercise of his or her Options, (i.e., the proceeds of the sale of the Shares
underlying the Options, less the Exercise Price and any administrative fees)
will be repatriated to China. The Optionee further understands that, under local
law, such repatriation of the cash proceeds may be effectuated through a special
foreign exchange control account to be approved by the local foreign exchange
administration, and the Optionee hereby consents and agrees that the proceeds
from the sale of Shares acquired under the Plan, net of the Exercise Price and
administrative fees, may be transferred to such special account prior to being
delivered to the Optionee. The proceeds, net of Tax Related-Items, may be paid
to the Optionee in U.S. Dollars or local currency at the Company’s discretion.
In the event the proceeds are paid to the Optionee in U.S. Dollars, the Optionee
understands that he or she will be required to set up a U.S. Dollar bank account
in China and provide the bank account details to the Employer and/or the Company
so that the proceeds may be deposited into this account. In addition, the
Optionee understands and agrees that the Optionee will be responsible for
converting the proceeds into Renminbi Yuan at the Optionee’s expense.
If the proceeds are paid to the Optionee in local currency, the Optionee agrees
to bear any currency fluctuation risk between the time Shares are sold and the
time the sale proceeds are distributed through any such special exchange
account.
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, Optionees residing in mainland China will be restricted to the
cashless sell-all method of exercise with respect to their Options. To complete
a cashless sell-all exercise, the Optionee understands that the Optionee needs
to instruct the broker to: (i) sell all of the purchased Shares issued upon
exercise; (ii) use the proceeds to pay the Exercise Price, brokerage fees and
any applicable Tax Related-Items; and (iii) remit the balance in cash to the
Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.
Exchange Control Notice Applicable to Optionees in the PRC
The Optionee understands that exchange control restrictions may limit the
Optionee’s ability to access and/or convert funds received under the Plan,
particularly if these amounts exceed US$50,000. The Optionee should confirm the
procedures and requirements for withdrawals and conversions of foreign currency
with his or her local bank prior to the Option exercise.
The Optionee agrees to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in the Peoples’ Republic of China.
Foreign Asset/Account Reporting Information
PRC residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. The Optionee may be subject to reporting obligations for the
Shares or awards acquired under the Plan and Plan-related transactions. It is
the Optionee's responsibility to comply with this reporting obligation and the
Optionee should consult his/her personal tax advisor in this regard.
COLOMBIA
Labor Law Acknowledgement





--------------------------------------------------------------------------------





The following provision supplements Section 18 of the Agreement:
The Optionee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan, the Option, the underlying Shares, and any other amounts or
payments granted or realized from participation in the Plan do not constitute a
component of the Optionee's “salary” for any legal purpose. To this extent, they
will not be included and/or considered for purposes of calculating any and all
labor benefits, such as legal/fringe benefits, vacations, indemnities, payroll
taxes, social insurance contributions or any other labor-related amount which
may be payable.
Securities Law Notice
The Shares are not and will not be registered with the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores) and
therefore the Shares may not be offered to the public in Colombia. Nothing in
the Agreement shall be construed as making a public offer of securities in
Colombia.
Exchange Control Notice
If the Optionee holds investments outside Colombia (including Shares acquired
under the Plan) and the aggregate value of such investments is US$500,000 or
more as of December 31 of any year, the Optionee will be required to register
such investments with the Central Bank (Banco de la República) as foreign
investments held abroad. If funds are remitted from Colombia through an
authorized local financial institution, the authorized financial institution
will automatically register the investment. However, if the Optionee does not
remit funds through an authorized financial institution when the Optionee
exercises the Option (e.g., because the Optionee uses a cashless sell-all method
of exercise), then the Optionee must register the investment (assuming the
Optionee’s accumulated financial investments held abroad at year-end are equal
to or exceed US$ 500,000). Upon the subsequent sale or other disposition of any
previously-registered investments, the Optionee may choose to keep the resulting
proceeds abroad, or to repatriate them to Colombia. If the Optionee chooses to
repatriate funds to Colombia and has not registered the investment with Banco de
la República, a Form No. 5 must be filed with Banco de la República upon
conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction. If the investment was previously
registered with Banco de la República, the Optionee will need to file Form No. 4
upon conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction. If Shares are sold immediately upon
receipt, no registration is required because no funds are remitted from Colombia
and no Shares are held abroad. It is the Optionee's responsibility to comply
with Colombian exchange control requirements.
CROATIA
Exchange Control Notice
The Optionee must report any financial investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes. However,
because exchange control regulations may change without notice, the Optionee
should consult with his or her legal advisor to ensure compliance with current
regulations. It is the Optionee’s responsibility to comply with Croatian
exchange control laws.
CZECH REPUBLIC
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in the Czech Republic. Instead,
the provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
Exchange Control Notice
Upon request of the Czech National Bank (the “CNB”), the Optionee may need to
report the following to the CNB: foreign direct investments, financial credits
from abroad, investment in foreign securities and associated collection and
payments (Shares and proceeds from the sale of Shares may be included in this
reporting requirement). Even in the absence of a request from the CNB, the
Optionee may need to report foreign direct investments with a value of CZK
2,500,000 or more in the aggregate and/or other foreign financial assets with a
value of CZK 200,000,000 or more.
Because exchange control regulations change frequently and without notice, the
Optionee should consult his or her personal legal advisor prior to the exercise
of the Option and the subsequent sale of Shares to ensure compliance with
current regulations. It is the Optionee’s responsibility to comply with Czech
exchange control laws, and neither the Company nor any Subsidiary will be liable
for any resulting fines or penalties.





--------------------------------------------------------------------------------





DENMARK
Danish Stock Option Act
By accepting the Option, the Optionee acknowledges that he or she has received a
Danish translation of an Employer Statement, which is being provided to comply
with the Danish Stock Option Act.
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Denmark. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Denmark. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Denmark.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Denmark, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the
securities/tax reporting obligations described below.)
Securities/Tax Reporting Notice
If the Optionee holds Shares acquired under the Plan in a brokerage account with
a broker or bank outside Denmark, the Optionee is required to inform the Danish
Tax Administration about the account. For this purpose, the Optionee must file a
Form V (Erklaering V) with the Danish Tax Administration. Both the Optionee and
the bank/broker must sign the Form V. By signing the Declaration V, the
bank/broker undertakes an obligation, without further request each year and not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable broker or bank with which the account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, the Optionee acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage
account and Shares deposited therein to the Danish Tax Administration as part of
his or her annual income tax return. By signing the Form V, the Optionee
authorizes the Danish Tax Administration to examine the account. A sample of the
Form V can be found at the following website: www.skat.dk.
In addition, if the Optionee opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the Optionee
is also required to inform the Danish Tax Administration about this account. To
do so, the Optionee must also file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Optionee and by the
applicable broker or bank where the account is held. By signing the Form K, the
broker/bank undertakes an obligation, without further request each year and not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Optionee acknowledges that
he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
the Optionee’s annual income tax return. By signing the Form K, the Optionee
authorizes the Danish Tax Administration to examine the account. A sample of
Form K can be found at the following website: www.skat.dk.
FINLAND
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Finland. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.





--------------------------------------------------------------------------------





For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Finland. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Finland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Finland, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
FRANCE
Type of Grant
The Option is granted as a French-Qualified Option and is intended to qualify
for the special tax and social security treatment in France under Section L.
225-177 to L. 225-186-1 of the French Commercial Code, as amended. The
French-Qualified Option is granted subject to the terms and conditions of the
French Sub-Plan to the Plan (the “French Sub-Plan”).
Certain events may affect the status of the Option as a French-Qualified Option
or the underlying Shares, and the French-Qualified Option or the underlying
Shares may be disqualified in the future. The Company does not make any
undertaking or representation to maintain the qualified status of the
French-Qualified Option or of the underlying Shares.
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in France. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in France. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in France.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than France, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Consent to Receive Information in English
By accepting the Option, the Optionee confirms having read and understood the
Plan, the Notice of Grant, the Agreement and this Addendum A, including all
terms and conditions included therein, which were provided in the English
language. The Optionee accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les Options d'Achat d'Actions, le Bénéficiaire confirme avoir lu et
compris le Plan, la Notification d’Attribution, le Contrat et la présente Annexe
A, en ce compris tous les termes et conditions y relatifs, qui ont été fournis
en langue anglaise. Le Bénéficiaire accepte les dispositions de ces documents en
connaissance de cause.
Foreign Asset/Account Reporting Information
The Optionee may hold any Shares acquired under the Plan, any sales proceeds
resulting from the sale of Shares or any dividends paid on such Shares outside
of France, provided the Optionee declares all foreign accounts, whether open,
current, or closed, in his or her income tax return.
GERMANY
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Germany. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.





--------------------------------------------------------------------------------





Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. The form must be filed electronically
and the form of report (“Allgemeine Meldeportal Statistik”) can be accessed via
the Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Optionee is responsible for complying with applicable reporting
requirements.
HONG KONG
Sale Restriction
Shares received at exercise are accepted as a personal investment. If, for any
reason, the Option vests and becomes exercisable and the Option is exercised and
Shares are issued to the Optionee (or the Optionee's heirs) within six months of
the Date of Grant, the Optionee (or the Optionee's heirs) agrees that he or she
will not dispose of any such Shares prior to the six-month anniversary of the
Date of Grant.
Securities Law Notice
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Optionee is advised to exercise caution in relation
to the offer. If the Optionee is in any doubt about any of the contents of this
document, the Optionee should obtain independent professional advice. Neither
the offer of Options nor the issuance of Shares upon exercise of the Options
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and its Subsidiaries. The Agreement, including
this Addendum A, the Plan and other incidental communication materials
distributed in connection with the Options (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
and (ii) are intended only for the personal use of each eligible employee of the
Company or its Subsidiaries and may not be distributed to any other person.
Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.
HUNGARY
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Hungary. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
INDIA
Exchange Control Notice
The Optionee must repatriate any proceeds from the sale of Shares and any cash
dividends acquired under the Plan to India and convert the proceeds into local
currency within a certain period of the receipt (90 days for sale proceeds and
180 days for dividend payments, or such other period of time as required under
applicable regulations). The Optionee will receive a foreign inward remittance
certificate (“FIRC”) from the bank where the Optionee deposits the foreign
currency. The Optionee should maintain the FIRC as evidence of the repatriation
of funds in the event the Reserve Bank of India or the Employer requests proof
of repatriation.
It is the Optionee’s responsibility to comply with exchange control laws in
India, and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Optionee’s failure to comply with applicable local
laws.
Foreign Asset/Account Reporting Information
The Optionee is required to declare foreign bank accounts and any foreign
financial assets (including Shares held outside India) in his or her annual tax
return. It is the Optionee’s responsibility to comply with this reporting
obligation and the Optionee





--------------------------------------------------------------------------------





should consult with his or her personal tax advisor in this regard as
significant penalties may apply in the case of non-compliance.
INDONESIA
Exchange Control Notice
Indonesian residents must provide Bank Indonesia with information on foreign
exchange activities (e.g., remittance of proceeds from the sale of Shares into
Indonesia) via a monthly report submitted online through Bank Indonesia’s
website. The report is due no later than the 15th day of the month following the
month in which the activity occurred.
In addition, when proceeds from the sale of Shares are remitted into Indonesia,
a statistical reporting requirement will apply and the Indonesian bank executing
the transaction may request information from the Optionee and the Optionee will
be obliged to provide such information so that the bank can fulfill this
reporting requirement to Bank Indonesia.
IRELAND
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Ireland. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
ISRAEL
Trust Arrangement
The Optionee understands and agrees that the Options awarded under the Agreement
are awarded subject to and in accordance with the terms and conditions of the
Plan, the Sub-Plan for Israel (the “Sub-Plan”), the Trust Agreement (the “Trust
Agreement”) between the Company and the Company’s trustee appointed by the
Company or its Subsidiary in Israel (the “Trustee”), or any successor trustee.
In the event of any inconsistencies between the Sub-Plan, the Agreement and/or
the Plan, the Sub-Plan will govern.
Type of Grant
The Options are intended to qualify for favorable tax treatment in Israel as a
“102 Capital Gains Track Grant” (as defined in the Sub-Plan) subject to the
terms and conditions of “Section 102” (as defined in the Sub-Plan) and the rules
promulgated thereunder. Notwithstanding the foregoing, by accepting the Options,
the Optionee acknowledges that the Company cannot guarantee or represent that
the favorable tax treatment under Section 102 will apply to the Options.
By accepting the Options, the Optionee: (a) acknowledges receipt of and
represents that the Optionee has read and is familiar with the terms and
provisions of Section 102, the Plan, the Sub-Plan, the Trust Agreement and the
Agreement; (b) accepts the Options subject to all of the terms and conditions of
the Agreement, the Plan, the Sub-Plan, the Trust Agreement and Section 102 and
the rules promulgated thereunder; and (c) agrees that the Options and/or any
Shares issued in connection therewith, will be registered for the benefit of the
Optionee in the name of the Trustee as required to qualify under Section 102.
The Optionee hereby undertakes to release the Trustee from any liability in
respect of any action or decision duly taken and bona fide executed in relation
to the Plan, or any Options or the Shares granted thereunder. The Optionee
agrees to execute any and all documents which the Company or the Trustee may
reasonably determine to be necessary in order to comply with Section 102 and the
Income Tax Ordinance (New Version) - 1961 (“ITO”).
Electronic Delivery
The following provision supplements Section 13 of the Agreement.
To the extent required pursuant to Israeli tax law and/or by the Trustee, the
Optionee consents and agrees to deliver hard-copy written notices and/or actual
copies of any notices or confirmations provided by the Optionee related to his
or her participation in the Plan.
Data Privacy
The following provision supplements Section 14 of the Agreement:





--------------------------------------------------------------------------------





Without derogating from the scope of Section 14 of the Agreement, the Optionee
hereby explicitly consents to the transfer of Data between the Company, the
Trustee, and/or a designated Plan broker, including any requisite transfer of
such Data outside of the Optionee’s country and further transfers thereafter as
may be required to a broker or other third party.
Securities Law Information
This grant does not constitute a public offering under the Securities Law, 1968.
ITALY
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Italy. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Italy. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Italy.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Italy, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Data Privacy
This provision replaces Section 14 of the Agreement:
The Optionee understands that the Company, the Employer, and any other
Subsidiary, may hold certain personal information about the Optionee, including,
but not limited to, the Optionee’s name, home address, email address and
telephone number, date of birth, social insurance number, passport or other
identification number (e.g., resident registration number), salary, nationality
and job title, any Shares or directorships held in the Company, details of
Options or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Optionee’s favor (“Data”) for the exclusive
purpose of managing and administering the Plan.
The Optionee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Optionee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations which may affect the Optionee’s ability to participate in the Plan.
The Controller of personal data processing is Danaher Corporation, with
registered offices at 2200 Pennsylvania Avenue, N.W. Suite 800W, Washington, DC
20037 and Optionee’s employer, which is also the Company’s representative in
Italy for privacy purposes pursuant to Legislative Decree no. 196/2003.
The Optionee understands that Data will not be publicized, but it may be
accessible by the Optionee’s Employer and within the Employer’s organization by
its internal and external personnel in charge of processing of such Data and by
the data processor (the “Processor”), if any. An updated list of Processors and
other transferees of Data is available upon request from the Employer.
Furthermore, Data may be transferred to Fidelity Stock Plan Services and its
affiliated companies, any banks, other financial institutions or brokers
involved in the management and administration of the Plan. The Optionee
understands that Data may also be transferred to the independent registered
public accounting firm engaged by the Company. Where required under applicable
law, Data may also be disclosed to certain securities or other regulatory
authorities where the Company’s securities are listed or traded or regulatory
filings are made. The Optionee further understands that the Company and/or any
Subsidiary may each further transfer Data to third parties assisting the Company
in the implementation, administration and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom he or she
may elect to deposit any Shares or cash acquired under the Plan. Such recipients
may receive, possess, use, retain and transfer Data in electronic or other form,
for the sole purpose of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that these recipients may be
acting as controllers, Processors or persons in charge of processing, as the
case may be, in accordance with local law and may be located in or outside the
European Economic Area, in countries such as the United States or elsewhere,
that might not provide the same level of protection as intended under Italian
data privacy laws. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.





--------------------------------------------------------------------------------





The Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including the transfer of Data abroad, including
outside of the European Economic Area, as specified herein and pursuant to
applicable laws and regulations, does not require the Optionee’s consent thereto
as it is necessary to the performance of law and contractual obligations related
to implementation, administration and management of the Plan. The Optionee
understands that, pursuant to section 7 of the Legislative Decree no. 196/2003,
the Optionee has the right to, including, but not limited to access, delete,
update, or terminate, for legitimate reason, Data processing. The Optionee
should contact the Employer in this regard.
Furthermore, the Optionee is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Optionee’s Employer human
resources department.
Plan Document Acknowledgement
In accepting the Option, the Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
(including this Addendum A), in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement, (including this Addendum A).
The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Section 8: Tax
Obligations; Section 17: Governing Law and Venue; Section 18: Nature of Option;
Section 26: Addendum A; Section 27: Imposition of Other Requirements; Section
28: Recoupment; and the Data Privacy section above.
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, Optionees residing in Italy will be restricted to the cashless
sell-all method of exercise with respect to their Options. To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct the broker to: (i) sell all of the purchased Shares issued upon
exercise; (ii) use the proceeds to pay the Exercise Price, brokerage fees and
any applicable Tax Related-Items; and (iii) remit the balance in cash to the
Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions.
JAPAN
Exchange Control Notice
If the Optionee acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Optionee must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the Shares.





--------------------------------------------------------------------------------





In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing Shares exceeds
¥100,000,000, then the Optionee must file both a Payment Report and a Securities
Acquisition Report.
Foreign Asset/Account Reporting Information
The Optionee will be required to report details of any assets held outside of
Japan as of December 31st (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Optionee should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to the Optionee and whether the Optionee will be required to include
details of any outstanding Option or Shares held by the Optionee in the report.
KOREA
Exchange Control Notice
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
three (3) years of the sale/receipt. However, it is expected that proceeds from
the sale of Shares will no longer be subject to this requirement if the
underlying Option is granted on or after July 18, 2017. The Optionee should
consult with his or her personal legal advisor to ensure compliance with
applicable requirements.
Foreign Asset/Account Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) based in foreign countries that have not
entered into an “inter-governmental agreement for automatic exchange of tax
information” with Korea to the Korean tax authority and file a report with
respect to such accounts if the value of such accounts exceeds KRW 1 billion (or
an equivalent amount in foreign currency). The Optionee should consult with the
Optionee's personal tax advisor for additional information about this reporting
obligation, including whether or not there is an applicable inter-governmental
agreement between Korea and the U.S. (or any other country where the Optionee
may hold any Shares or cash acquired in connection with the Plan).
MEXICO
Labor Law Acknowledgement
This provision supplements Section 18 of the Agreement.
By accepting the Options, the Optionee acknowledges that he or she understands
and agrees that: (i) the Option is not related to the salary and other
contractual benefits granted to the Optionee by the Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.
Policy Statement
The grant of the Option the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America, is solely responsible
for the administration of the Plan. Participation in the Plan and, the
acquisition of Shares under the Plan does not, in any way establish an
employment relationship between the Optionee and the Company since the Optionee
is participating in the Plan on a wholly commercial basis and the sole employer
is the Subsidiary employing the Optionee, as applicable, nor does it establish
any rights between the Optionee and the Employer.
Plan Document Acknowledgment
By participating in the Plan, the Optionee acknowledges that he or she has
received copies of the Plan and the Agreement, has reviewed the Plan and the
Agreement in their entirety and fully understands and accept all provisions of
the Plan and the Agreement.





--------------------------------------------------------------------------------





In addition, by participating in the Plan, the Optionee further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in Section 18 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and its Subsidiaries are not responsible for any
decrease in the value of the Shares underlying the Option.
Finally, the Optionee hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Esta disposición complementan la sección 18 de Acuerdo:
Al Acpetar la Opción, la persona que recibe la opción manifiesta que entiende y
acuerda que: (i) la Opción no se encuentra relacionada con el salario ni con
otras prestaciones contractuales concedidas a la persona que recibe la opciónpor
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o detrimento en los términos y condiciones de empleo.
Declaración de Política
La concesión de la Opción que hace la Compañía bajo el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, Estados Unidos de Norteamérica, es la única
responsable de la administración del Plan. La participación en el Plan y la
adquisición de Acciones no establece de forma alguna, una relación de trabajo
entre quien recibe la opción y la Compañía, ya que la participación en el Plan
por parte de quien recibe la opción es completamente comercial y el único patrón
es la Subsidiaria que esta contratando a quien recibe la opción, en caso de ser
aplicable, así como tampoco establece ningún derecho entre quien recibe la
opción y el patrón.
Reconocimiento del Plan de Documentos
Al aceptar la opción, quien recibe la misma reconoce que ha recibido copias del
Plan y del Acuerdo, que ha revisado en su totalidad tanto el Plan como el
Acuerdo y, que ha entendido y aceptado las disposiciones contenidas en el Plan y
en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, quien recive la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la sección 18 del Acuerdo, en la cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, así como sus
Subsidiarias no son responsables por cualquier detrimento en el valor de las
Acciones en relación con la Opción.
Finalmente, por medio de la presente, quien recibe la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.
THE NETHERLANDS
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in the Netherlands. Instead, the provisions of Section 5(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in the Netherlands.
In the absence of a statutory retirement age, “Normal Retirement” shall mean
attainment of the customary age for retirement in the Netherlands.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than the Netherlands, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Optionee the retirement provisions of this
Agreement that are applicable in such other jurisdiction.
NORWAY
None.
POLAND
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Poland. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Poland. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Poland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Poland, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Exchange Control Notice
Polish residents holding foreign securities (e.g., Shares) and/or maintaining
accounts abroad are obligated to file quarterly reports with the National Bank
of Poland incorporating information on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000.
Polish residents are also required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently EUR 15,000). Polish residents are required to store
documents connected with foreign transactions for a period of five years from
the date the exchange transaction was made.
QATAR
None.
RUSSIA
Securities Law Notice
The Optionee acknowledges that the Agreement, the grant of the Option, the Plan
and all other materials the Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia. The
Shares to be issued under the Plan have not and will not be registered in Russia
nor will they be admitted for listing on any Russian exchange for trading within
Russia. Thus, the Shares described in any Plan documents may not be offered or
placed in public circulation in Russia. In no event will Shares to be issued
under the Plan be delivered to the Optionee in Russia. All Shares acquired under
the Plan will be maintained on behalf of the Optionee outside of Russia. The
Optionee will not be permitted to sell or otherwise transfer Shares directly to
a Russian legal entity or resident.
Exchange Control Notification
Under current exchange control regulations in Russia, the Optionee is required
to repatriate certain cash amounts received with respect to the Option
(including proceeds from the sale of Shares) to Russia as soon as the Optionee
intends to use those cash amounts for any purpose, including reinvestment. Such
funds must be initially credited to the Optionee through a foreign currency
account at an authorized bank in Russia. After the funds are initially received
in Russia, they may be further remitted to foreign banks in accordance with
Russian exchange control laws. As an express statutory exception to the
above-mentioned repatriation rule, cash dividends paid on the Shares can be paid
directly to a foreign bank or brokerage account opened with a bank located in an
OECD (Organization for Economic Co-operation and Development) or FATE (Financial
Action Task Force) country. As of January 1, 2018, cash proceeds from the sale
of Shares listed on one of the foreign stock exchanges on the list provided for
by the Russian Federal Law “On the Securities Market”, can also be paid directly
to a foreign bank or brokerage





--------------------------------------------------------------------------------





account opened with a bank located in an OECD or FATF country. Other statutory
exemptions may apply, and the Optionee should consult with his or her personal
legal advisory in this regard.
Foreign Asset/Account Reporting Information
The Optionee is required to report the opening, closing or change of details of
any foreign bank account to Russian tax authorities within one month of opening,
closing or change of details of such account. The Optionee is also required to
report (i) the beginning and ending balances in such a foreign bank account each
year and (ii) transactions related to such a foreign account during the year to
the Russian tax authorities, on or before June 1 of the following year. For
example, for the relevant form for the reporting year 2016 is due on or before
June 1, 2017. The tax authorities may require supporting documents related to
transactions in such foreign bank accounts.  The Optionee should consult his or
her personal tax advisor to determine and ensure compliance with his or her
foreign asset/account reporting obligations. 
Anti-Corruption Information
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
Shares of foreign companies such as the Company). Accordingly, the Optionee
should inform the Company if he or she is covered by these laws because the
Optionee should not hold Shares acquired under the Plan.
Data Privacy. This data privacy consent replaces Section 14 of the Agreement:
1.Purposes for processing of the Personal Data
1. Цели обработки Персональных данных
1.1.
Granting to the Optionee restricted share units or rights to purchase shares of
common stock.
1.1.
Предоставление Субъектам персональных данных ограниченных прав на акции (Option)
или прав покупки обыкновенных акций.
1.2.
Compliance with the effective Russian Federation laws;
1.2.
Соблюдение действующего законодательства Российской Федерации;
2.The Optionee hereby grants consent to processing of the personal data listed
below
2.Субъект персональных данных настоящим дает согласие на обработку перечисленных
ниже персональных данных
2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Фамилия, имя, отчество, год, месяц, дата и место рождения, пол, возраст, адрес,
гражданство, сведения об образовании, контактная информация (домашний(е)
адрес(а), номера прямого офисного, домашнего и мобильного телефонов, адрес
электронной почты и др.), фотографии;
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Сведения, содержащиеся в документах, удостоверяющих личность, в том числе
паспортные данные, ИНН и номер страхового свидетельства государственного
пенсионного страхования, в том числе фотокопии паспортов, виз, разрешений на
работу, водительских удостоверений, других личных документов;
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Информация о трудовой деятельности, включая должностные обязанности, информация
о текущем и прежних работодателях, сведения о повышениях, дисциплинарных
взысканиях, переводах на другую должность/работу, и т.д.;
2.4.
Information on the Optionee’s salary amount, information on salary changes, on
participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Информация о размере заработной платы Субъекта персональных данных, данные об
изменении заработной платы, об участии в премиальных системах и программах
Работодателя, информация о выплаченных премиях, и т.д.;
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Сведения о рабочем времени, включая нормальную продолжительность рабочего
времени в неделю и количество фактически отработанного рабочего времени;
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Сведения о принадлежности к определенным категориям работников, которым
предоставляются гарантии и льготы в соответствии с Трудовым кодексом Российской
Федерации и иным действующим законодательством;






--------------------------------------------------------------------------------





2.7.
Information on the Optionee’s tax status (exempt, tax resident status, etc.);
2.7.
Информация о налоговом статусе Субъекта персональных данных (освобождение от
уплаты налогов, является ли налоговым резидентом и т.д.);
2.8.
Information on shares of Common Stock or directorships held by the Optionee,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Информация об обыкновенных акциях или членстве в совете директоров Субъекта
персональных данных, обо всех программах вознаграждения или иных правах на
получение обыкновенных акций, которые были предоставлены, аннулированы,
исполнены, погашены, непогашены или подлежат выплате.
2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 2 above.
2.9.
Любые иные данные, которые могут потребоваться Операторам в связи с
осуществлением целей, указанных в п. 3 выше.
the “Personal Data”
далее – «Персональные данные»
 
 
3.1.The Optionee hereby consents to performing the following operations with the
Personal Data:
3.1.Субъект персональных данных настоящим дает согласие на совершение с
Персональными данными перечисленных ниже действий:
3.1.1
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
обработка Персональных данных, включая сбор, систематизацию, накопление,
хранение, уточнение (обновление, изменение), использование, распространение (в
том числе передача), обезличивание, блокирование, уничтожение персональных
данных;
3.1.2
transborder transfer of the Personal Data to îperators located on the territory
of foreign states. The Optionee hereby confirms that he was notified of the fact
that the recipients of the Personal Data may be located in foreign states that
do not ensure adequate protection of rights of personal data subjects;
3.1.2.
трансграничная передача Персональных данных операторам на территории любых
иностранных государств. Субъект персональных данных настоящим подтверждает, что
он был уведомлен о том, что получатели Персональных данных могут находиться в
иностранных государствах, не обеспечивающих адекватной защиты прав субъектов
персональных данных;
3.1.3
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.
3.1.3.
включение Персональных данных в общедоступные источники персональных данных (в
том числе справочники, адресные книги и т.п.), размещение Персональных данных на
сайтах Операторов в сети Интернет.
 
 
 
 
3.2.General description of the data processing methods used by the Company
3.2.Общее описание используемых Оператором(ами) способов обработки персональных
данных
3.2.1.When processing the Personal Data, the Company undertakes the necessary
organizational and technical measures for protecting the Personal Data from
unlawful or accidental access to them, from destruction, change, blockage,
copying, dissemination of Personal Data, as well as from other unlawful actions.
3.2.1. При обработке Персональных данных Операторы принимают необходимые
организационные и технические меры для защиты Персональных данных от
неправомерного или случайного доступа к ним, уничтожения, изменения,
блокирования, копирования, распространения Персональных данных, а также от иных
неправомерных действий.
3.2.2.Processing of the Personal Data by the Company shall be performed using
the data processing methods that ensure confidentiality of the Personal Data,
except where: (1) Personal Data is impersonalized; and (2) in relation to
publicly available Personal Data; and in compliance with the established
requirements to ensuring the security of personal data, the requirements to the
tangible media of biometric personal data and to the technologies for storage of
such data outside personal data information systems in accordance with the
effective legislation.
3.2.2. Обработка Персональных данных Операторами осуществляется при помощи
способов, обеспечивающих конфиденциальность таких данных, за исключением
следующих случаев: (1) в случае обезличивания Персональных данных; (2) в
отношении общедоступных Персональных данных; и при соблюдении установленных
требований к обеспечению безопасности персональных данных, требований к
материальным носителям биометрических персональных данных и технологиям хранения
таких данных вне информационных систем персональных данных в соответствии с
действующим законодательством.
4.Term, revocation procedure
4. Срок, порядок отзыва






--------------------------------------------------------------------------------





This Statement of Consent is valid for an indefinite term. The Optionee may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Optionee agrees
that during the specified notice period the Company is not obliged to cease
processing of personal data or to destroy the personal data of The Optionee.
Настоящее согласие действует в течение неопределенного срока. Субъект
персональных данных может отозвать настоящее согласие путем направления
Оператору(ам) письменного(ых) уведомления(ий) не менее чем за 90 (девяносто)
дней до предполагаемой даты отзыва настоящего согласия. Субъект персональных
данных соглашается на то, что в течение указанного срока Оператор(ы) не
обязан(ы) прекращать обработку персональных данных и уничтожать персональные
данные Субъекта персональных данных.

SINGAPORE
Securities Law Notice
The grant of the Options is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made to the Optionee with a view to the Shares
being subsequently offered for sale to any other party. The Plan has not been
lodged or registered as a prospectus with the Monetary Authority of Singapore.
The Optionee should note that the Options are subject to section 257 of the SFA
and the Optionee should not make (i) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to the
Option in Singapore, unless such sale or offer is made after six (6) months from
the Date of Grant or pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA. The Company’s Common Stock
is traded on the New York Stock Exchange, which is located outside of Singapore,
under the ticker symbol “DHR” and Shares acquired under the Plan may be sold
through this exchange.
Chief Executive Officer and Director Notification Requirement
If the Optionee is the Chief Executive Officer (the “CEO”), or a director,
associate director, or shadow director of a Singapore Subsidiary of the Company,
the Optionee is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
Subsidiary in writing when the Optionee receives an interest (e.g., the Options,
Shares, etc.) in the Company of any related company. In addition, the Optionee
must notify the Singapore Subsidiary when the Optionee sells Shares of the
Company or any related company (including when the Optionee sells Shares
acquired under the Plan). These notifications must be made within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., exercise of the Options or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO / or a
director.
SLOVAK REPUBLIC
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Slovakia. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
SOUTH AFRICA
Tax Obligations
The following provision supplements Section 8(a) of the Agreement.
By accepting the Option, the Optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the Optionee fails
to advise the Employer of the gain realized upon exercise of the Option, he or
she may be liable for a fine. The Optionee will be responsible for paying any
difference between the actual tax liability and the amount of tax withheld by
the Company or Employer.
Securities Law Notice
In compliance with South African securities laws, the documents listed below are
available on the following websites:





--------------------------------------------------------------------------------





i.
a copy of the Company's most recent annual report (i.e., Form 10-K) is available
at: https://investors.danaher.com/sec-filings;

ii.
a copy of the Plan is attached as an exhibit to the Company’s annual report
(i.e., Form 10-K) available at https://investors.danaher.com/sec-filings; and

iii.
a copy of the Plan Prospectus is available at www.fidelity.com.

A copy of the above documents will be sent to the Optionee free of charge on
written request to Danaher Corporation, 2200 Pennsylvania Avenue, N.W. Suite
800W, Washington, DC 20037, USA Attention: Corporate Secretary.
The Optionee should carefully read the materials provided before making a
decision whether to participate in the Plan. In addition, the Optionee should
contact his or her tax advisor for specific information concerning the
Optionee’s personal tax situation with regard to Plan participation.
Tax Clearance Certificate for Cash Exercises
If the Optionee exercises the Option by a cash purchase exercise, the Optionee
is required to obtain and provide to the Employer, or any third party designated
by the Employer or the Company, a Tax Clearance Certificate (with respect to
Foreign Investments) bearing the official stamp and signature of the Exchange
Control Department of the South African Revenue Service (“SARS”). The Optionee
must renew this Tax Clearance Certificate each twelve (12) months or in such
other period as may be required by the SARS.
If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of Shares, he or she is not required to
obtain a Tax Clearance Certificate.
Exchange Control Notice
The Options may be subject to exchange control regulations in South Africa. In
particular, if the Optionee is a South African resident for exchange control
purposes, he or she is required to obtain approval from the South African
Reserve Bank for payments (including payments of proceeds from the sale of the
Shares) that he or she receives into accounts based outside of South Africa
(e.g., a U.S. brokerage account). Because exchange control regulations are
subject to change, the Optionee should consult with his or her personal advisor
to ensure compliance with current regulations. The Optionee is responsible for
ensuring compliance with all exchange control laws in South Africa.
SPAIN
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Spain. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Spain. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Spain.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Spain, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Nature of Options
This provision supplements Section 18 of the Agreement:
In accepting the grant of Options, the Optionee acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.
Further, the Optionee understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant Options under the Plan to
individuals who may be employees of the Company or a Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any
Subsidiary other than to the extent set forth in the Agreement. Consequently,
the Optionee understands that





--------------------------------------------------------------------------------





the Option is granted on the assumption and condition that the Option and the
Shares issued upon exercise of the Option shall not become a part of any
employment contract (either with the Company or any Subsidiary) and shall not be
considered a mandatory benefit, or salary for any purposes (including severance
compensation) or any other right whatsoever.
Further, the Optionee understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Option will be
cancelled without entitlement to any Shares if the Optionee’s employment is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Committee, in its sole discretion, shall determine the
date when the Optionee's employment has terminated for purposes of the Option.
The Optionee understands that this Option grant would not be made to the
Optionee but for the assumptions and conditions referred to above; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Option shall be null and void.
Exchange Control Notice
The Optionee must declare the acquisition of Shares to the Direccioìn General de
Comercio e Inversiones (the “DGCI”) of the Ministry of Industry for statistical
purposes. The Optionee must also declare ownership of any Shares with the
Directorate of Foreign Transactions each January while the Shares are owned. In
addition, if the Optionee wishes to import the ownership title of the Shares
(i.e., share certificates) into Spain, he or she must declare the importation of
such securities to the DGCI. The sale of the Shares must also be declared to the
DGCI by means of a form D-6 filed in January. The form D-6, generally, must be
filed within one month after the sale if the Optionee owns more than 10% of the
share capital of the Company or his or her investment exceeds €1,502,530.
When receiving foreign currency payments in excess of €50,000 derived from the
ownership of Shares (i.e., dividends or sales proceeds), the Optionee must
inform the financial institution receiving the payment of the basis upon which
such payment is made. The Optionee will need to provide the institution with the
following information: (i) the Optionee’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) any further information that
may be required.
In addition, the Optionee may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Securities Law Notice
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the
Options. The Plan, the Agreement (including this Addendum A) and any other
documents evidencing the grant of the Options have not, nor will they be,
registered with the Comisión Nacional del Mercado de Valores, and none of those
documents constitutes a public offering prospectus.
Foreign Asset/Account Reporting Information
To the extent the Optionee holds rights or assets (e.g., cash or Shares held in
a bank or brokerage account) outside of Spain with a value in excess of €50,000
per type of right or asset as of December 31 each year (or at any time during
the year in which the Optionee sells or disposes of such right or asset), the
Optionee is required to report information on such rights and assets on his or
her tax return for such year. After such rights or assets are initially
reported, the reporting obligation will only apply for subsequent years if the
value of any previously-reported rights or assets increases by more than
€20,000. The reporting must be completed by the following March 31.
SWEDEN
Termination of Employment
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Sweden. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.





--------------------------------------------------------------------------------





For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of “Normal Retirement” set
forth in the Plan shall not apply and instead “Normal Retirement” shall mean
such Optionee's attainment of the statutory retirement age in Sweden. In the
absence of a statutory retirement age, “Normal Retirement” shall mean attainment
of the customary age for retirement in Sweden.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Sweden, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
SWITZERLAND
Securities Law Notice
The grant of Options is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland. Neither this
document nor any other materials relating to the Options (i) constitute a
prospectus as such term is understood pursuant to the Swiss Code of Obligations,
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland, or (iii) has been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Supervisory
authority).
TAIWAN
Securities Law Notice
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notice
If the Optionee is a resident of Taiwan, he or she may acquire foreign currency,
and remit the same out of or into Taiwan, up to US$5,000,000 per year without
justification. If the transaction amount is TWD$500,000 or more in a single
transaction, the Optionee must submit a Foreign Exchange Transaction Form to the
remitting bank. If the transaction amount is US$500,000 or more in a single
transaction, the Optionee also must provide supporting documentation to the
satisfaction of the remitting bank.
THAILAND
Exchange Control Notice
The Optionee must immediately repatriate the proceeds from the sale of Shares
and any cash dividends received in relation to Shares to Thailand and convert
the funds to Thai Baht within 360 days of receipt. If the repatriated amount is
US$50,000 or more, the Optionee must report the inward remittance by submitting
the Foreign Exchange Transaction Form to an authorized agent, i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.
If the Optionee does not comply with this obligation, the Optionee may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, the Optionee should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is the Optionee’s responsibility to comply with exchange control
laws in Thailand, and neither the Company nor any Subsidiary will be liable for
any fines or penalties resulting from Optionee’s failure to comply with
applicable laws.
TURKEY
Securities Law Notice
Under Turkish law, the Optionee is not permitted to sell Shares acquired under
the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange under the ticket symbol “DHR” and the Shares may be sold through this
exchange.
Exchange Control Notice
If the Optionee remits funds out of Turkey in order to exercise the Options, the
Optionee must remit such funds through a licensed financial intermediary
institution in Turkey.
In certain circumstances, Turkish residents are permitted to sell Shares traded
on a non-Turkish stock exchange only through a financial intermediary licensed
in Turkey. Therefore, Turkish residents may be required to appoint a Turkish
broker to assist





--------------------------------------------------------------------------------





with the sale of the Shares acquired under the Plan. The Optionee should consult
his or her personal legal advisor before selling any Shares acquired under the
Plan to confirm the applicability of this requirement.
UNITED ARAB EMIRATES
Securities Law Notice
Participation in the Plan is being offered only to selected Optionees and is in
the nature of providing equity incentives to Optionees in the United Arab
Emirates. The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with this
statement, including the Plan, the Agreement or any other incidental
communication materials distributed in connection with the Option. Further,
neither the Ministry of Economy nor the Dubai Department of Economic Development
have approved this statement or taken steps to verify the information set out in
it and have no responsibility for it. If the Optionee has any questions
regarding the context of the Agreement, including this Addendum A, or the Plan,
the Optionee should obtain independent professional advice.
UNITED KINGDOM
Termination of Employment
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in the United Kingdom. Instead,
the provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
Tax Obligations
This provision supplements Section 8 of the Agreement:
Without limitation to Section 8 of the Agreement, the Optionee hereby agrees
that the Optionee is liable for all Tax Related-Items and hereby covenants to
pay all such Tax Related-Items, as and when requested by the Company, or if
different, the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Optionee also hereby
agrees to indemnify and keep indemnified the Company and, if different, the
Employer, against any Tax Related-Items that they are required to pay or
withhold, or have paid or will pay on the Optionee’s behalf to HMRC (or any
other tax authority or any other relevant authority).





